Exhibit 99.1 THE BEARD COMPANY Harvey Parkway 301 N.W. 63rd Street, Suite 400 Oklahoma City, Oklahoma 73116 News Release For Immediate Release THE BEARD COMPANY REPORTS THIRD QUARTER OPERATING RESULTS OKLAHOMA CITY, Oklahoma – November 16, 2010 – The Beard Company (OTCBB: BRCO) today reported its operating results for the third quarter and first nine months of 2010. For the quarter ended September 30, 2010, the Company reported a net loss attributable to common shareholders of ($656,000), or ($0.03) per diluted share, compared with a net loss attributable to common shareholders of ($1,137,000), or ($0.06) per diluted share, in the third quarter of 2009.Revenues totaled $244,000 in the most recent quarter, versus $63,000 in the prior-year period.Approximately 98% of revenues in the most recent quarter were derived from oil and gas sales, versus approximately 70% of revenues in the third quarter of 2009. The Company reported a net loss attributable to common shareholders of ($2,403,000), or ($0.12) per share, for the nine months ended September 30, 2010, compared with net earnings attributable to common shareholders of $3,713,000, or $0.18 per diluted share, in the corresponding period of the previous year.Revenues in the first nine months of 2010 totaled $488,000, versus $411,000 in the nine months ended September 30, 2009.Approximately 96% of revenues were derived from oil and gas sales in the first nine months of 2010, versus approximately 25% of revenues in the corresponding period of the previous year. Operating results for the first nine months of 2009 benefited from non-recurring pre-tax gains of (i) $4,888,000 attributable to the sale of the Company’s remaining interest in the McElmo Dome CO2 Unit and (ii) $832,000 from the settlement of the Visa litigation.No similar non-recurring gains were recorded in the first nine months of 2010. Dilworth Field.“As demonstrated above, the Dilworth Field enhanced oil recovery project in Oklahoma has already had a positive impact on our revenues. which are forecast to increase steadily as the Field ramp-up continues,” stated Herb Mee, Jr., President of The Beard Company.“The previously anticipated positive impact of the Field upon our third quarter profitability and cash flow was not forthcoming, as we encountered additional delays due to adverse weather conditions and equipment problems.We believe that such delays are significantly less likely to occur going forward, with future operating and financial results impacted accordingly.” “Assuming the Company’s two purchases of additional working interests in the Field are successful, we will ultimately increase our before payout working interest to 21.3% and our after payout working interest to 18.5%.If we are able to meet our latest internal projections, we expect to recoup approximately $9,275,000 net to our interest by the first quarter of 2013, which should represent a very attractive return on our investment.” “We currently have eight of our nine production wells producing at various flow rates and have maintained daily total fluid production exceeding the designed rate of 180,000 barrels for 78 consecutive days.In addition, we have implemented a process to recover natural gas liquids (“NGLs”), which are abundant in our production gas, from the Field, resulting in a potentially meaningful increase in total production revenues.We believe we are on track to begin generating positive cash flow this month.” “The delays in bringing the Field on line have negatively impacted the Company’s cash flows and balance sheet liquidity.To date, the resultant shortfall has been addressed through the sale of short-term notes and warrants, and a $201,000 bank loan secured by Beard Technologies, Inc.’s(“BTI”) dredge until proceeds become available from the pending sale of most of BTI’s assets.The Company has also engaged an investment banking firm to pursue (i) a $1.75 million bridge loan pending (ii) the closing of a $3.0 to $5.0 million long-term line of credit.The Company may also consider selling a small portion of its interest in the Dilworth Field.Although there can be no assurance that the Company will be successful in these efforts, it has demonstrated the ability to fund its operations during periods of cash flow deficits whenever required to do so in the past.” Geohedral LLC. The Company’s minerals exploration activities in Alaska are conducted via its investment in Geohedral LLC.Because of the Company’s limited working capital, it was not in a position to participate in Geohedral’s 2010 capital call.As a result, Beard’s ownership has been reduced to approximately 24.19% of Geohedral’s outstanding equity interests.The most recent independent assays conducted on Geohedral’s mining claims failed to indicate commercial quantities of gold or silver in any of Geohedral’s present claims and have shown significantly less magnetite and ilmenite within the Black Sands area than was documented previously.Geohedral is currently seeking a partner that will provide the capital required to pursue further exploratory work, but the project must be considered speculative at this point. About The Beard Company The Beard Company creates, acquires, and/or invests in businesses, primarily related to natural resources, that management believes have high growth and/or above-average profit potential and can enhance shareholder value.The Company is involved in oil and gas activities and in minerals exploration and development through its Geohedral investment. The Company is headquartered in Oklahoma City and its common stock trades on the OTC Bulletin Board under the symbol “BRCO.” Forward-Looking Statements This document may include statements that constitute “forward-looking” statements, usually containing the words “believe”, “estimate”, “project”, “expect”, “anticipate”, or similar expressions.Forward-looking statements inherently involve risks and uncertainties that could cause actual results to differ materially from the forward-looking statements.Factors that could cause or contribute to such differences include, but are not limited to future trends in commodities prices; financial, geological or mechanical difficulties affecting the Company’s or Geohedral’s planned geological work programs; uncertainties surrounding estimates of mineralized material; and other risks associated with our business.By making these forward-looking statements, we undertake no obligation to update these statements for revisions or changes in the future. For Additional Information, Please Contact: Herb Mee, Jr., President, at (405) 842-2333 or via email at hmee@beardco.com or RJ Falkner & Company, Inc., Investor Relations Counsel, at (800) 377-9893 or via email at info@rjfalkner.com (Financial Highlights Follow) 2 THE BEARD COMPANY Results of Operations (Unaudited) For the Three Months For the Nine Months Ended September 30, Ended September 30, Revenues $ Expenses Operating loss Other income (expense) Earnings (loss) from continuing operations before income taxes Income tax benefit (expense) Earnings (loss) from continuing operations Loss from discontinued operations Net earnings (loss) Amounts attributable to noncontrolling interests (Income) loss from continuing operations - - - Loss from discontinued operations - Net earnings (loss) attributable to The Beard Company common shareholders $ $ $ (2,403,000) $ Net earnings (loss) per average common share outstandingA: Basic: Earnings (loss) from continuing operations $ Loss from discontinued operations $ - $ $ $ Net earnings (loss) $ Net earnings (loss) per average common share outstandingA: Diluted: Earnings (loss) from continuing operations $ Loss from discontinued operations $ - $ $ $ Net earnings (loss) $ Weighted average common shares outstandingA: Basic Diluted 21,028,000 APer share and common share amounts adjusted to reflect 2-for-1 stock split effected November 2, 2009. # 3 THE BEARD COMPANY AND SUBSIDIARIES Balance Sheets September 30, 2010 (Unaudited) and December 31, 2009 September 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful receivables of $55,000 in 2010 and $31,000 in 2009 Inventories Prepaid expenses and other assets Assets to be disposed Total current assets Restricted certificate of deposit Note and other long-term receivables Investments and other assets Property, plant and equipment, at cost, based on the successful efforts method of accounting for oil and gas properties Less accumulated depreciation, depletion and amortization Net property, plant and equipment Intangible assets, at cost Less accumulated amortization Net intangible assets $ $ Liabilities and Shareholders' Equity (Deficiency) Current liabilities: Trade accounts payable $ $ Accrued expenses Short-term debt - Short-term debt - related parties - Current maturities of long-term debt Liabilities to be disposed Total current liabilities Long-term debt less current maturities Long-term debt - related entities Other long-term liabilities Shareholders' equity (deficiency): Convertible preferred stock of $100 stated value; 5,000,000 shares authorized; 27,838 shares issued and outstanding Common stock of $.00033325 par value per share; 30,000,000 authorized;20,019,150 and 19,971,622 issued and outstanding in 2010 and 2009, respectively Capital in excess of par value Accumulated deficit Accumulated other comprehensive income Total shareholders' equity (deficiency) attributable to The Beard Company Noncontrolling interests Total shareholders' equity (deficiency) Commitments and contingencies (note 8) $ $
